COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KRISTAL NAPPER,

                            Appellant,

v.

DOMINIQUE JENKINS, 

                            Appellee.

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-11-00088-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC# 2011CM676)

MEMORANDUM  OPINION

 The clerk's record for this appeal was due on April 10, 2011.  The district clerk notified this
Court that the record would not be filed because Appellant did not make financial arrangements for
its preparation.  On April 12, 2011, the Clerk of this Court notified Appellant that the Court intended
to dismiss the appeal for want of prosecution unless she could show grounds for continuing it within
ten days.  The notice indicated that if no response was received, the appeal could be dismissed
without further notice.  Appellant has not responded.
	When the clerk's record is not filed because the appellant failed to pay for it, we may dismiss
the appeal for want of prosecution, unless the appellant cures the deficiency or shows that she is
entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).  Appellant has been notified
of the deficiency, but has neither cured it nor shown her entitlement to proceed without payment of
costs.  Accordingly, we dismiss the appeal for want of prosecution.
						GUADALUPE RIVERA, Justice
May 27, 2011
Before Chew, C.J., McClure, and Rivera, JJ.